Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Claims 1-8,10-16 and 18-20 have been amended. Claims 9 and 17 are canceled. Claims 1-8,10-16 and 18-20 are currently pending.
Applicant’s arguments, filed 10/05/2021, and in light of Applicant’s amendment to claim have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1-8,10-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious control display of a bar on a display unit, wherein a length of the bar displayed on the display unit indicates whether shooting is performed at a shooting rate slower than a specific shooting rate, after the shooting starts at the specific shooting rate; temporarily store an image of a plurality of images captured by a continuous shooting operation in a buffer memory; and change at least one of a color or a thickness of the bar displayed on the display unit, based on a free space of the buffer memory, in combination with all the limitations recited on claim 1.

Regarding claims 2-8 and 10, are allowable because they are dependent on claim 1.

Regarding claim 11, the prior art of record taken alone or in combination, fails to disclose or render obvious a controller configured to; control display of a bar on a display unit, wherein a length of the bar displayed on the display unit indicates whether shooting is performed at a shooting rate slower than a specific shooting rate, after the shooting starts at the specific shooting rate; temporarily store an image of a plurality of images captured by a continuous shooting operation in the buffer memory; and change at least one of a color or a thickness of the bar displayed on the display unit, based on a free space of the buffer memory, in combination with all the limitations recited on claim 11.

Regarding claims 12-16, 18 and 19, are allowable because they are dependent on claim 11.

Regarding claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious controlling, by a controller, display of a bar on a display unit, wherein a length of the bar displayed on the display unit indicates whether shooting is performed at a shooting rate slower than a specific shooting rate, after the shooting starts at the specific shooting rate, temporarily storing, by the controller, an image of a plurality of images captured by a continuous shooting operation in a buffer memory; and changing, by the controller, at least one of a color or a thickness of the bar displayed on the display unit, based on a free space of the buffer memory, in combination with all the limitations recited on claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697